EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ALAN M. WEISBERG (Reg. No. 43,982) on 01/13/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

Claim 17 (Currently Amended):
17. An airborne station configured to determine a location of a ground-based wireless device (WD), the airborne station comprising processing circuitry configured to:
determine a distance between the airborne station and the WD at a start time ta to produce distance DA and at an end time tb to produce the distance DB;
determine a distance DAB between a position of the airborne station at the start time [tz] ta , and at the end time [ta] tb ;
determine an angle θt from the following relationship:

    PNG
    media_image1.png
    97
    363
    media_image1.png
    Greyscale

; and
determine a location of the WD based at least in part on the determined angle and the distance DB.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for an airborne station for determining a location of a ground-based wireless device (WD), the method comprising:
at each of a plurality of positions of the airborne station over a time period T;
determining a distance between the airborne station and the WD; and
recording a velocity of the airborne station and a corresponding heading of the airborne station;
after expiration of the time period T, determining an average velocity and average heading of the airborne station and an average distance between the airborne station and the WD,
based at least in part on the determined distances and recorded velocities and headings of the airborne station over the time period T;

determining a location of the WD based at least in part on the determined angle and the average distance.

Claim 9 recites an airborne station comprising circuitry configured for performing the method of claim 1.

Claim 17 recites an airborne station configured to determine a location of a ground-based wireless device (WD), the airborne station comprising processing circuitry configured to:
determine a distance between the airborne station and the WD at a start time ta to produce distance DA and at an end time tb to produce the distance DB;
determine a distance DAB between a position of the airborne station at start time ta, and at end time tb;
determine an angle θt from the following relationship: 

    PNG
    media_image1.png
    97
    363
    media_image1.png
    Greyscale


determine a location of the WD based at least in part on the determined angle and the distance DB.

The related prior art does not anticipate or render obvious the invention above:
Lee (US 20020167444 A1) discloses a position estimating method and apparatus are disclosed that determine an angle of arrival of a signal received from a terminal; determine a distance of the terminal, using an arrival time difference between the arrival time of the signal and a reference time; and determine a position of the terminal based on the determined angle of arrival and distance (Fig. 6 and par. 0054). Lee further discloses conventional location determination using airborne station (Fig. 1 and par. 0006-0007). However, the reference is silent on details about (1) determining an angle between a line from the airborne station to the WD and a line from a position of the airborne station at a beginning of the time period T to a position of the airborne station at an end of the time period T, the angle being determined based at least in part on the average distance between the airborne station and the WD; and determining a location of the WD based at least in part on the determined angle and the average distance (recited in claim 1 and claim 9) and (2) determining an angle θt according to the equation in claim 17 and determining a location B.
Kpodzo et al. (US 20140218240 A1) discloses method and apparatus for determining location using trilateration for a receiver with an unknown location using three signals received from satellites whose position are known, and a fourth signal received from a ground based transmitter with a known location (Fig. 1A and par. 0038). However, the reference is silent on details about (1) and (2).
LTE-Advance 2014 – “Angle-of-Arrival” discloses method for using angle of arrival to determine location (section 14.7.5). However, the reference is silent on details about (1) and (2).
Other related reference found by Examiner are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipate the invention of claim 1, 9, and 17. The above reference, in combination, do not render obvious the invention regarding to (1) determining an angle between a line from the airborne station to the WD and a line from a position of the airborne station at a beginning of the time period T to a position of the airborne station at an end of the time period T, the angle being determined based at least in part on the average distance between the airborne station and the WD; and determining a location of the WD based at least in part on the determined angle and the average distance (2) determining an angle θt according to the equation in claim 17 and determining a location of the WD based at least in part on the determined angle and the distance DB. Therefore, claims 1, 9, 17 and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643